Title: James Monroe to Thomas Jefferson, 3 April 1811
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Richmond April 3. 1811
          
          An unexpected change has taken place in my situation since I had last the pleasure to see you. an invitation from the President to enter into the department of State will take me to Washington. Having accepted the office, I set out to morrow in the stage to commence its duties.  this appointment subjected me, in the first intimation, to great concern, from a doubt of the propriety of resigning that so lately conferrd on me by the genl assembly. But all those friends with whom I had an opportunity to confer, having concurr’d in favor of it, I have been taught to believe that that difficulty had not the weight, which I had supposed. I accept the office in great hope that some good effect will result from it, in promoting harmony at least in the republican party. The manner in which the proposition was made to me, was liberal and manly, so that every other difficulty was immediately at an end. I shall always be happy to hear from you and to receive your opinions on publick measures.
          
            I am with great respect & esteem your friend & servant
            
 Jas Monroe
          
        